Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/774,989.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant application and the application 16/774,989 are the instant application recites the cache and the data while the application 16/774,989 recites the data repository and the configuration data.  The cache is a type of data storage therefore it is equivalent to the data repository.  The configuration data is basically is just data therefore the claims of instant application and the claims of application 16/774,989 are not patentable distinct from one another.

Instant Application 16/774,962
Copending Application 16/774,989

Claim 1:

A method, comprising:  
2receiving, with a computing system, a first request from a user via a client 

Claim 1:

A method, comprising:  
2receiving, with a computing system and from a requesting device, a first request 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1,15,20 recites, “in response to the blockchain system identifying a blockchain containing a block 15containing data responsive…” it is unclear “a blockchain containing a block…” is the same as a blockchain containing a block mentioned earlier.  Examiner suggests applicant to amend the above limitation as follows “in response to the blockchain system identifying [[a]] the blockchain containing [[a]] the block 15containing data responsive…”.
	The dependent claims are rejected because they depended on the rejected claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 15,20.

	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Zhang (2019/0146946) discloses a method and a device for archiving block data of blockchain and a method and a device for querying block data of blockchain, which realize archiving of the block data that rarely used. Wherein the archiving method includes: detecting whether there is a block data which satisfies an archiving condition in a node of a blockchain; when the block data is detected, locally copying the block data, compressing the block data to generate a compressed package file, and uploading the compressed package file to a reliable distributed storage system.
Gonzales, JR (2019/0207995) discloses generating a content distribution data block on a content distribution data blockchain, that stores digital content, data identifying the digital content, an owner identifier, an access holder identifier, and a use conditions attribute for identifying use requirements for the digital content. A use requirement is defined in the use conditions attribute. An owner identified in the owner identifier sets the access holder identifier to an identifier for a user entity. An access request is received from the user entity and, in response, whether a current use condition of the user entity satisfies the use requirement in the use conditions attribute is verified. If it is verified that the current use condition of the user entity satisfies the use requirement in the use conditions attribute, the digital content is distributed to the first user entity.
	Yang et al (10,417,219) discloses a data sharing method based on a plurality of blockchains. The method includes registering, by a management server, user block data which includes user information and a hash key of each user of a plurality of users in a 
	Iwama et al (2020/0110824) discloses a method receiving a unique identifier of a blockchain system resource from among a plurality of blockchain system resources associated with a blockchain, generating a notification board for the blockchain which is implemented independently from the blockchain and stored on a distributed ledger including the blockchain, and storing the unique identifier of the blockchain resource and a blockchain ID within the notification board on the distributed ledger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUYEN M DOAN/Primary Examiner, Art Unit 2452